Title: To George Washington from Henry Knox, 21 February 1784
From: Knox, Henry
To: Washington, George



Boston February 21, 1784

Agreably to my promise my dear sir, I write you from this place, and flatter myself with the hope, that although my letter contains no important intelligence, yet it may not be unpleasing to you.
Your calm retreat, of mount Vernon, must be a source of ineffable delight to you. you can from thence, take a retrospective view, of the critical exigencies of the War, and see a thousand ways, by which, the issue might have been the reverse of what it is. And your happiness, must be in proportion, to the extreme difficulties, and dangers, of the contest, and the immense blessings secured to your country, by the glorious peace, contrasted with the miseries consequent upon an unfortunate termination.
We have little or no politicks—all commerce frozen up, by the uncommon severity of the season, but better prospects in the Spring—These are now upon the stocks in different parts of the state, for the fisheries and other branches of trade, upwards of 800 Vessels which will be at Sea, early in the summer.
New Hampshire and this State have come into the impost exactly as proposed by Congress—and it appears to be pretty certain that Rhode Island and Connecticut, will be induced to come into it. Many sensible men are for the powers of the union being Legislated but no measures are proposed to effect it.
The Cincinnati appears (however groundless) to be an object of jealousy. The idea is, that it has been created by a foreign

influence, in order to change our forms of Government and this opinion is strengthened by a letter from one of our Ministers abroad. Burkes pamphlet has had its full operation The cool dispassionately sensible men, seem to approve of the institution generally, but dislike the hereditary descent. The two branches of the Legislature of this State vizt the Assembly, and Senate, have chosen a committee, “To inquire into any associations, or combinations, to introduce undue distinctions into the community, and which may have a tendency to create a race of hereditary nobility, contrary to the confederation of the United States, and the spirit of the constitution of this commonwealth.” They have not yet reported, and perhaps they will not —The same sentiments, pervade New England—The society here have had a respectable meeting in Boston, on the 18th instant at which Genl Lincoln presided—Genl Heath was not present. A Committee was chosen to attend the General Meeting at Philadelphia next may. Genl R. Putnam—Colo. Cobb, Colonel Hull, Major Sargent and myself—probably only two will attend. It was thought prudent, not to make any honorary members at present—The officers and soldiers conduct themselves in an exemplary manner, and are generally as industrious as any part of the community.
I wrote your excellency from West point on the 3d ultimo enclosing the returns, and a particular account of matters there which I hope met your appprobation—and I also wrote You a line on the 9th of the same month the day I sat out from thence—We reside at Dorchester about five miles from Town & in a very agreable situation. I shall hope for the pleasure of hearing from you at your leisure. Mrs Knox presents her sincere and ardent affection to Mrs Washington, and proposes to write particularly to her soon, and I also beg my respectful compliments may be added—I am my dear sir Your truly respectful and affectionate humble Servant

H. Knox

